          Case 1:18-cv-01922-ABJ Document 28 Filed 07/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

VALANCOURT BOOKS, LLC,                     )
                                           )               Civil Action No. 1:18-cv-01922-ABJ
       Plaintiff,                          )
                                           )
v.                                         )
                                           )
SHIRA PERLMUTTER, in her official          )
capacity as Register of Copyrights, United )
States Copyright Office et al.,            )
                                           )
       Defendants.                         )
__________________________________________)

                       DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       In accordance with the Court’s Minute Order of June 29, 2021, Defendants respectfully

file this response to Plaintiff’s Notice of Supplemental Authority, ECF No. 27 (“Notice”).

       As Plaintiff tacitly acknowledges, the Supreme Court’s recent decision in Cedar Point

Nursery v. Hassid, __ S. Ct. __, No. 20-107, 2021 WL 2557070, does not create any new doctrine

relevant to this case, but instead merely “reaffirms” existing doctrine. Notice at 1. The issue

presented in Cedar Point Nursery was whether a state regulation mandating that agricultural

employers provide labor organizations with “a ‘right to take access’” to the employers’ real

property in order to solicit support for unionization “constitute[d] a per se physical taking.” 2021

WL 2557070, at *2. Applying existing case law, see id. at *4-6, the Supreme Court held that the

state regulation constituted “a per se physical taking under our precedents.” Id. at *6.

       Cedar Point Nursery does not control this case. The state regulation at issue in Cedar

Point Nursery was not part of a comprehensive statutory framework under which Congress

conditions the furnishing of certain personal property as part of an exchange for the provision of a

voluntarily-sought government benefit. See Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1004-08

                                                 1
          Case 1:18-cv-01922-ABJ Document 28 Filed 07/02/21 Page 2 of 2




(1984). As Defendants have explained in their merits briefs, Plaintiff has taken affirmative steps

to avail itself of the statutory benefits conferred by federal copyright protection, and has chosen

not to opt out of receiving these benefits. Its participation in this voluntary exchange therefore

does not raise any takings issues, and nothing in Cedar Point Nursery suggests otherwise.

Dated: July 2, 2021                          Respectfully submitted,


                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             ERIC WOMACK
                                             Assistant Branch Director


                                               /s/ Daniel Riess
                                             DANIEL RIESS (Texas Bar No. 24037359)
                                             Trial Attorney
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, D.C. 20005
                                             Tel: (202) 353-3098
                                             Daniel.Riess@usdoj.gov
                                             Attorneys for Defendants




                                                2
